Title: To Alexander Hamilton from John Jay, 23 April 1799
From: Jay, John
To: Hamilton, Alexander


Dr Sir
Albany 23 Ap. 1799

Such was your Recommendation of Mr. Inglis for the place of a notary, that it is proper to mention to you the Reasons why he was not appointed. I think the number of officers should be regulated in general by the occasion or necessity there may be for them.
In the City of New York there are at least Twenty public notaries; and that number being in my opinion more than sufficient, it does not appear to me advisable to increase it. There are many Candidates, and there are some among them whom it would give me particular pleasure to appoint—such as—Mr Malcom who was recommended to me by the Presidt of the U. S.—Mr Lawrence, the Son of our Senator—Mr. Inglis—& two or three more.
Exclusive of Mr. Inglis, I find no less than sixteen names on the List of candidates—some of them of more than three Years Standing.


List of Notaries in the City of N York


John Wilkes
R. Van den Broeck
Ch. Adams
Wm. Bleecker


John Keese
Cadw. Colden
Fr. Lynch
Jams. Creighton


Jams. M. Hughes
Is. L. Kip
John S. Hunn
Ab. Skinner


Ed. Dunscomb
Th. Smith
Ch. Bridgen
Wm. Bache


Adrian Kissam
Ch. R. Richardson
John G. Bogart
Henry Remson


There were other notaries in the city (some of them I have heard are dead, and others removed—perhaps some of them may be still there)—vizt. Jams. De Haert—Paul R. Randall—J. F. Roorbach—Is. Van Vleck—Wm. Brodie—Teunis Wortman—Dan. Thew &c—
Since I have been in the Govt. I have appointed no more than three in the City—Ab. Skinner—Wm. Bache in whose favor Mr. Popham resigned; and Henry Remson to succeed his Brother John.
These Details are prompted by the Respect due to your Recommendation and by the Esteem and Regard with which I am
Dr Sir   Your most Obt. Servt.
Maj. Genl. Hamilton
 